FRANK, Judge.
James Walker, Jr., has appealed from sentences imposed following violations of probation. Only one of the points he has raised has merit. It was error to sentence Walker pursuant to the guidelines for an offense he committed in 1982, without an affirmative declaration that he elected to be sentenced in that manner.
We remand this matter for the trial court to note in Walker’s sentence in Case No. 82-12973 that he is parole-eligible. In all other respects the sentences are affirmed. See State v. Pentaude, 500 So.2d 526 (Fla.1987).
RYDER, A.C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.